                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


William David Cannon,
      Petitioner,

V.                                                           I:18cvl071(AJT/TCB)

Director, Virginia Dep't of Corrections,
       Respondent.

                                   MEMORANDUM OPINION


        William David Cannon,a Virginia inmate proceeding pro         has filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction of numerous

offenses following ajury trial in Circuit Court ofthe City of Virginia Beach. The matter comes

before the Court on a Motion to Dismiss the petition filed by the respondent, to which petitioner

has filed his opposition. For the reasons which follow, the Motion to Dismiss will be granted,

and the petition will be dismissed, with prejudice.

                                          1. Background

       Following ajury trial in April, 2014,Cannon was found guilty ofrobbery with the use of

a gun or simulated gun, abduction, armed statutory burglary, rape, and four counts of use ofa

firearm in the commission ofa felony. The convictions ofabduction, burglary and rape were

based on Cannon's participation in those offenses as a principal in the second degree. On

September 23,2014,the trial court sentenced Cannon in accordance with the jury's

recommendation to terms ofincarceration often years for the robbery, twenty years for the armed

statutory burglary, five years each for the rape and the abduction, and an aggregate of eighteen

years mandatory minimum for the four unlawful use ofa firearm convictions. The court imposed
